Case 4:18-cv-00519-ALM Document 58 Filed 02/12/20 Page 1 of 2 PageID #: 1823




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP                       §
and WAPP TECH CORP.                                 §
                                                    §   Civil Action No. 4:18-cv-519
v.                                                  §   Judge Mazzant
                                                    §
BANK OF AMERICA CORP.                               §

                       ORDER APPOINTING TECHNICAL ADVISOR

       The Court hereby appoints David Keyzer to serve as the Technical Advisor for the Court

in this case. Mr. Keyzer’s contact information is as follows:

                       David Keyzer
                       Law Office of David Keyzer, P.C.
                       5170 Golden Foothill Parkway
                       El Dorado Hills, CA 95762
                       (916) 243-5259
                       david@keyzerlaw.com

       The parties are instructed to provide courtesy copies of their claim construction briefing,

as well as technical tutorial materials, if any, to the technical advisor within one business day after

their filing, in PDF form, including exhibits, at david@keyzerlaw.com.

       The technical advisor will provide the Court with a pre-hearing memo by 5:00 p.m. on

April 10, 2020, and will meet with the Court at the Paul Brown United States Courthouse, 101 E.

Pecan Street, Sherman, Texas 75090 on April 20, 2020, at 8:30 a.m. and again immediately

following the Markman hearing. Because the technical advisor serves essentially as a law clerk to

the Court and will be familiar with the claim construction issues in this case, the Court has
    Case 4:18-cv-00519-ALM Document 58 Filed 02/12/20 Page 2 of 2 PageID #: 1824
.



    requested that the technical advisor assist the Court in drafting a claim construction order.

           IT IS SO ORDERED.

            SIGNED this 12th day of February, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                   2
